This is an appeal from an order denying defendants’ motion to open their default in appearing upon the trial of the above-entitled action and to vacate judgment entered upon such default. Apparently the defendants were given every reasonable opportunity to try their case at a February term of the Sullivan County Court. No legal excuse was presented and plaintiff insisted on going to trial, and would not consent to any further adjournment. Plaintiff was entirely within its rights in demanding that the trial proceed, and in the absence of a legal or valid excuse the order denying the motion was just and proper and should be affirmed. Order denying defendants’ motion to open default unanimously affirmed, with ten dollars costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.